Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection of claims 4 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendments filed on 01/07/2021
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22, line 8, “a first application type.”  It is unclear whether this limitation is referring to a first application type recited in the claim 22, line 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. US 2007/0081455 in view of Molen et al. US 2008/0089237.
Claim 1:
Kashima et al. discloses a system, comprising: a processor configured to:
determine, for a first packet associated with a first network traffic flow and originating from a first application, a first differentiated services header value (DSHV) to associate with the first packet (3010; Kashima et al.; Fig. 3; [0033]) using a first packet flow analysis (PDCP 210 defines FLOW based on the IP header, wherein FLOW is not defined by only the source IP address, destination IP address, source port, destination port, Layer 4 protocol number and/or DSCP field; Kashima et al.; [0028]);
use the first DSHV to perform a lookup of a quality of service treatment associated with the differentiated services header value (3020 and 3030; Kashima et al.; Fig. 3; [0033]); and 
apply the treatment to the first packet (3040-3060; Kashima et al.; Fig. 3; [0033]);
determine, for a second packet associated with a second network traffic flow and originating from a second application, a second DSHV to associate with the second packet, using a second packet flow analysis (PDCP 210 defines FLOW based on the IP 
Kashima et al. fails to teach an identification of the first application and an identification of the second application.
However, Molen et al. discloses the above limitations (Molen et al.; [0037]-[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide QoS based on the user’s input for respective applications in the system of Kashima et al. as taught by Molen et al. in order to allow user to flexible configure the system.
Claim 2:
Kashima et al. discloses determining the first DSHV includes reading a header (Kashima et al.; [0028]).
Claim 3:
Kashima et al. and Molen et al. disclose determining the first DSHV includes evaluating a context associated with a way in which the first application is used and selecting the first DSHV based at least in part on the context (Kashima et al.; [0028]; [0029]) (Molen et al.; [0037]-[0038]).
Claim 4:

Claim 5:
Kashima et al. discloses evaluating the context in which the application is used includes evaluating a user identifier associated with an originator of the first packet (Kashima et al.; [0028]; [0029]).
Claim 7:
Kashima et al. discloses evaluating the context in which the first application is used includes evaluating at least one of a source and a destination associated with the first traffic flow (Kashima et al.; [0028]; [0029]).
Claim 8:
Kashima et al. discloses the first DSHV comprises a Differentiated Service Code Point value (Kashima et al.; [0028]; [0029]).
Claim 16:
Kashima et al. discloses the first packet is a packet other than an initial packet sent by the device in conjunction with the flow (3040 teaches in general applying the QoS to plurality of received packets; Kashima et al.; [0033]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. US 2007/0081455 in view of Molen et al. US 2008/0089237 and further in view of Roese et al. US 2003/0216143.
Kashima et al. and Molen et al. disclose the claimed invention of claim 3 above. 

However, Roese et al. discloses the above limitation (Roese et al.; [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include regulation taught by Roese et al. in the system of Kashima et al. and Molen et al. in order to regulate resources/quality based on location.

Claims 9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. US 2007/0081455 and Molen et al. US 2008/0089237 and further in view of Polk US 2008/0089324.
Kashima et al. and Molen et al. disclose the claimed invention as to claim 1 above.
Kashima et al. fails to teach regarding claim 9, wherein the first DSHV comprises a Type of Service value.
Kashima et al. fails to teach regarding claim 11, wherein the processor is further configured, upon a detection of a context change associated with the first network traffic flow, to change the first DSHV to a different DSHV in a subsequent packets associated with the first network traffic flow.
Kashima et al. fails to teach regarding claim 15, the processor is further configured to receive a customizable Differentiated Service Code Point profile.
However, Polk teaches regarding claim 9, wherein the first DSHV comprises a Type of Service value (Polk; [0038]).

Polk teaches regarding claim 15, wherein the processor is further configured to receive a customizable Differentiated Service Code Point profile. (Polk; [0038] and application table, the DSCP can be customized based on the used applications)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to provide functions taught by Polk in the system taught by Kashima et al.  and Molen et al. in order to assist the system with IP configuration for QoS.

Claims 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. US 2007/0081455 and Molen et al. US 2008/0089237 and further in view of Sadiq et al. US 2013/0121262.
Kashima et al. and Molen et al. teach all of claim 1 above.
Kashima et al. fails to teach claims 10 and 12-14.
However, Sadiq teaches regarding claim 10, wherein the processor is further configured to associate the differentiated services header value with the network traffic flow in a session table. (Sadiq; [0036], [0048], received DSCP added to a communications device’s record in a QoS registry)
Sadiq teaches regarding claim 12, wherein the processor is further configured to generate a session record that includes a Differentiated Service Code Point value to be 
Sadiq teaches regarding claim 13, wherein the processor is further configured to generate a session record that includes a Differentiated Service Code Point value to be used for return traffic. (Sadiq; [0036], [0048], received DSCP added to a communications device’s record in a QoS registry, see also [0049])
Sadiq teaches regarding claim 14, wherein the processor is further configured to generate a session record that includes a Quality of Service treatment to be used for the session. (Sadiq; [0048], received DSCP added to a communications device’s record in a QoS registry, [0043] the DSCP corresponds to a service bearer handling a service, [0020] service bearers have certain QoS treatments attributed to them)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify the system of Kashima et al. to include functionality, as suggested by Sadiq in order to allow for reference of the proper DSCP to be used for communications in the system. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Molen et al. US 2008/0089237 in view of Dutta et al. US 2004/0117248.
Molen et al. discloses a system configured to: determine, for a first packet associated with a first network traffic flow (for each packet from application (one application of Video, Voice or Data) of a user device; Molen et al.; [0036]-[0038]; [0048]; Table;) and originating from a first application executed by a first user of a client device (user of a user device; Molen et al.; [0036]-[0039]; [0048]; Table), a first differentiated 
use the first DSHV to perform a lookup of a quality of service treatment associated with the differentiated services header value; and apply the treatment to the first packet (take an action based on the tag; Molen et al.; [0051]);
determine, for a second packet associated with a second network traffic flow and originating from a second application (another one of the applications (Video, Voice or Data) of a user device; Molen et al.; [0036]-[0038]; [0048]; Table;) executed by a second user of the client device (using another authentication, authorization, and/or purchase credentials of the user; Molen et al.; [0020]), a second DSHV to associate with the second packet, wherein the determination for the second packet is made at least in part by performing an identification of the second user, and wherein the second DSHV is different from the first DSHV ([0038]; [0048]).
Molen et al. fails to teach a system, comprising: a processor and a memory coupled to the processor and configured to provide the processor with instructions.
performing the identification of the first user includes performing at least one of a user identifier lookup and a group identifier lookup; performing the identification of the second user includes performing at least one of a user identifier lookup and a group identifier lookup.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include have a processor and a memory coupled to the processor in the system of Molen et al. and to perform a user identifier lookup taught by Dutta et al. as a part of the authentication/authorization process of the system of Molen et al. in order to provide the authentication/authorization process.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Molen et al. US 2008/0089237 in view of Huo US 2003/0063598.
Kashima et al. discloses a system, comprising: a processor configured to:
receive, for a first packet type associated with a network traffic flow originating from a first application type, a first differentiated services header value (DSHV) to associate with the first packet type and a corresponding first quality of service treatment (3010; Kashima et al.; Fig. 3; [0033]; [0004]; [0008]; [0029]); and
receive, for a second packet type associated with a network traffic flow originating from a first application type, a second differentiated services header value (DSHV) to associate with the second packet type and a corresponding second quality of service treatment (3010; Kashima et al.; Fig. 3; [0033]; [0004]; [0008]; [0029]); and
receive a first packet having the first packet type and apply the first quality of service treatment to the first packet;

a memory coupled to the processor and configured to provide the processor with instructions.
Kashima et al. fails to teach a configuration interface.
However, Huo discloses a configuration interface (SAP; [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include SAP between PDCP and RRC and to have the RRC to control the configuration parameters of the PDCP in the system taught by Kashima et al. for the purposes of maintaining consistent configuration in the system. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.